                      U.S. District Court
             North Carolina Middle District (NCMD)
 CRIMINAL DOCKET FOR CASE #: 1:21−mj−00061−JLW All Defendants
                      Internal Use Only

Case title: USA v. STEELE                                 Date Filed: 02/17/2021
Other court case number: 1:21MJ225 DISTRICT OF
                         COLUMBIA

Assigned to: MAG/JUDGE JOE
L. WEBSTER

Defendant (1)
LAURA STEELE                      represented by JOHN D. BRYSON
                                                 WYATT EARLY HARRIS & WHEELER, L.L.P.
                                                 POD 2086
                                                 HIGH POINT, NC 27261−2086
                                                 336−884−4444
                                                 Fax: 336−884−1102
                                                 Email: jbryson@wehwlaw.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 MARK EVERETTE EDWARDS
                                                 EDWARDS & TRENKLE, PLLC
                                                 POB 51295
                                                 DURHAM, NC 27717
                                                 919−688−9555
                                                 Fax: 919−683−5650
                                                 Email: medwardslaw@hotmail.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: CJA Appointment

Pending Counts                                   Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level



       Case 1:21-mj-00061-JLW Document 12 Filed 02/26/21 Page 1 of 25
(Terminated)
None

Complaints                                             Disposition
Rule 5 Arrest



Plaintiff
USA                                              represented by GRAHAM TOD GREEN
                                                                U. S. ATTORNEY'S OFFICE
                                                                251 N. MAIN ST., STE. 726
                                                                WINSTON−SALEM, NC 27101
                                                                336−631−5268 x3003
                                                                Fax: 336−631−5049
                                                                Email: graham.green@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                 TANNER L. KROEGER
                                                                 U. S. ATTORNEY'S OFFICE − MDNC
                                                                 101 S. EDGEWORTH ST., 4TH FLOOR
                                                                 GREENSBORO, NC 27401
                                                                 336−333−5351
                                                                 Email: tanner.kroeger@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: United States Attorney

 Date Filed     #   Page Docket Text
 02/17/2021                Arrest (Rule 5) of LAURA STEELE. (Kemp, Donita) (Entered: 02/17/2021)
 02/17/2021                Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in
                           Durham: INITIAL APPEARANCE IN RULE 5 PROCEEDINGS as to LAURA
                           STEELE held on 2/17/2021. Defendant advised of rights and charges.
                           Defendant, through counsel, has requested that her detention hearing be held in
                           the Middle District of North Carolina. (AUSA Tanner Kroeger; Counsel for
                           defendant Mark Edwards; Proceedings Recorded) (Kemp, Donita) (Entered:
                           02/17/2021)
 02/17/2021                Oral Motion for Detention by USA as to LAURA STEELE. (Kemp, Donita)
                           (Entered: 02/17/2021)
 02/17/2021     1          SEALED FINANCIAL AFFIDAVIT by LAURA STEELE. (Kemp, Donita)
                           (Entered: 02/17/2021)
 02/17/2021     2      4 ORDER appointing CJA Panel Attorney MARK EVERETTE EDWARDS for
                         LAURA STEELE. Signed by MAG/JUDGE JOE L. WEBSTER on 2/17/2021.
                         (Kemp, Donita) (Entered: 02/17/2021)
 02/17/2021     3      5



       Case 1:21-mj-00061-JLW Document 12 Filed 02/26/21 Page 2 of 25
                      WAIVER of Rule 5 & 5.1 Hearings by LAURA STEELE. (Kemp, Donita)
                      (Entered: 02/17/2021)
02/17/2021    4    6 ORDER SCHEDULING DETENTION/PRELIMINARY HEARING as to
                     LAURA STEELE. Detention/Preliminary Hearing set for 2/23/2021 10:00 AM
                     in Durham Courtroom #1 before MAG/JUDGE JOE L. WEBSTER. Signed by
                     MAG/JUDGE JOE L. WEBSTER on 2/17/2021. (Kemp, Donita) (Entered:
                     02/17/2021)
02/18/2021    5    7 NOTICE of Attorney Appearance by attorney JOHN D. BRYSON on behalf of
                     LAURA STEELE (BRYSON, JOHN) (Entered: 02/18/2021)
02/19/2021    6    9 MOTION to Withdraw as Attorney by Mark E. Edwards by LAURA STEELE.
                     Responses due by 3/12/2021 (Attachments: # 1 Text of Proposed
                     Order)(EDWARDS, MARK) (Entered: 02/19/2021)
02/22/2021    7       SEALED Pretrial Service Report. (Bratt−Boylan, Meredith) (Entered:
                      02/22/2021)
02/23/2021    8   12 Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in
                     Durham: PRELIMINARY HEARING not held in light of the Indictment filed in
                     the District of Columbia; DETENTION HEARING as to LAURA STEELE held
                     on 2/23/2021 (see Exhibit/Witness List). Parties advised that this matter is taken
                     under advisement. (AUSA Graham Green; Counsel for defendant John Bryson;
                     Proceedings Recorded) (Kemp, Donita) (Entered: 02/23/2021)
02/26/2021    9   13 NOTICE OF ATTORNEY APPEARANCE GRAHAM TOD GREEN
                     appearing for USA. (GREEN, GRAHAM) (Entered: 02/26/2021)
02/26/2021   10   16 ORDER signed by MAG/JUDGE JOE L. WEBSTER on 2/26/2021. The
                     motion for detention by the United States is GRANTED and Defendant shall be
                     detained pending disposition of the instant charges under 18 U.S.C. § 3142(e)(1)
                     as to LAURA STEELE (1). (Daniel, J) (Entered: 02/26/2021)
02/26/2021   11   25 COMMITMENT TO ANOTHER DISTRICT signed by MAG/JUDGE JOE L.
                     WEBSTER on 2/26/2021. Defendant committed to the DISTRICT OF
                     COLUMBIA as to LAURA STEELE. (Daniel, J) (Entered: 02/26/2021)




     Case 1:21-mj-00061-JLW Document 12 Filed 02/26/21 Page 3 of 25
                                                                  FILED
                                                          in the Middle District of
                                                               North Carolina
                                                              May 21,17,
                                                             February  2020
                                                                         2021
                                                                 2:04 pm
                                                                 2:29 pm
                                                          Clerk, US District Court
                                                             By: __________
                                                                     KM
                                                                      dmk




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  2 Filed 02/26/21
                                          02/17/21 Page 4
                                                        1 of 25
                                                             1
                                                                    FILED
                                                            in the Middle District of
                                                                 North Carolina
                                                                May 21,17,
                                                               February  2020
                                                                           2021
                                                                   1:00 pm
                                                                   2:29 pm
                                                            Clerk, US District Court
                                                               By: __________
                                                                       KM
                                                                        dmk




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  3 Filed 02/26/21
                                          02/17/21 Page 5
                                                        1 of 25
                                                             1
                                                                     FILED
                                                             in the Middle District of
                                                                  North Carolina
                                                                 May 21,17,
                                                                February   2020
                                                                             2021
                                                                    12:59 pm
                                                                    2:29 pm
                                                             Clerk, US District Court
                                                                By: __________
                                                                        KM
                                                                         dmk




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  4 Filed 02/26/21
                                          02/17/21 Page 6
                                                        1 of 25
                                                             1
                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA                     :
                                             :
              v.                             :                 1:21 MJ 61-1
                                             :
LAURA STEELE                                 :
                                             :



                                NOTICE OF APPEARANCE

       NOW COMES the undersigned, John D. Bryson, who gives notice that he is appearing in

the above-captioned matter for Defendant Laura Steele, and will represent Defendant in all future

proceedings in the Middle District of North Carolina.

       This the 18th day of February 2021.

                                                 Respectfully submitted,


                                                 /s/John D. Bryson________
                                                 John D. Bryson (N.C.S.B. No. 12883)
                                                 Counsel for Defendant
                                                 1912 Eastchester Dr., Ste. 400
                                                 High Point, NC 27265
                                                 Telephone: (336) 819-6016
                                                 Facsimile: (336) 819-6076
                                                 jbryson@wehwlaw.com




        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          5 Filed 02/26/21
                                                  02/18/21 Page 7
                                                                1 of 25
                                                                     2
                               CERTIFICATE OF SERVICE


       The undersigned attorney certifies that on the 18th day of February 2021, he served true

and correct copies of the foregoing document upon counsel of record below by using the ECF

Electronic filing system:

       Graham T. Green
       Assistant United States Attorney
       graham.green@usdoj.gov


                                                   /s/John D. Bryson_______________
                                                   John D. Bryson (N.C.S.B. No. 12883)
                                                   Attorney for Defendant




                                              2



         Case
          Case1:21-mj-00061-JLW
               1:21-mj-00061-JLW Document
                                  Document12
                                           5 Filed 02/26/21
                                                   02/18/21 Page 8
                                                                 2 of 25
                                                                      2
                  IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA              )
                                      )
            v.                        )     No. 1:21-MJ-61
                                      )
LAURA STEELE                          )


                           MOTION TO WITHDRAW

      Undersigned counsel hereby requests that this Honorable Court enter its

Order allowing him to withdraw as counsel in this matter.

      As grounds for this motion, counsel alleges:

      1. That I was appointed to represent Ms. Steele.

      2. That Ms. Steele has retained the services of attorney John Bryson. Mr.

Bryson filed his notice of appearance yesterday.

      Respectfully submitted this the 19th day of February 2021.

                                            /s/ Mark E. Edwards
                                            Attorney for Defendant
                                            P.O. Box 51295
                                            Durham, N.C. 27717
                                            (919) 688-9555 Fax 683-5650
                                            NC Bar 16995
                                            Medwardslaw@hotmail.com




       Case
        Case1:21-mj-00061-JLW
             1:21-mj-00061-JLW Document
                                Document12
                                         6 Filed 02/26/21
                                                 02/19/21 Page 9
                                                               1 of 25
                                                                    2
                                         -2-

                           CERTIFICATE OF SERVICE

      I hereby certify on this the 19th day of February 2021, I electronically filed

the foregoing with the Clerk of the Court using the ECM/ECF system which will

send notification of such filing to Assistance United States Attorney Tanner L.

Kroeger.
                                                           /s/ Mark E. Edwards




       Case
        Case1:21-mj-00061-JLW
              1:21-mj-00061-JLWDocument
                                Document126 Filed
                                            Filed02/26/21
                                                  02/19/21 Page
                                                           Page10
                                                                2 of
                                                                  of225
                     IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA              )
                                      )
                v.                    )     No. 1:21-MJ-61
                                      )
LAURA STEELE                          )


                       ORDER ON MOTION TO WITHDRAW

      This cause having come before the Court on Attorney Mark E. Edwards’

Motion to Withdraw as court appointed counsel in this matter, and the Court

being advised that Ms. Steele has retained private counsel, the Court hereby

grants the motion to withdraw and relieves Mr. Edwards from further responsibility

in this case.

      Done and Ordered this the ___ day of February 2021.


                                            Judge Presiding




       Case
        Case1:21-mj-00061-JLW
             1:21-mj-00061-JLW Document
                                Document12
                                         6-1 Filed
                                               Filed02/26/21
                                                     02/19/21 Page
                                                               Page111 of
                                                                       of 25
                                                                          1
                         UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA


          United States of America
                               Plaintiff(s)                              EXHIBIT AND WITNESS LIST
                     v.
            LAURA STEELE                                               Case Number: 1:21-mj-00061-JLW-1
                             Defendant(s)

Presiding Judge                               Plaintiff's Attorney                Defendant's Attorney
Judge Webster                                 Graham Green, AUSA                  John Bryson
Hearing Date:                                 Court Reporter                      Courtroom Deputy
2/23/2021                                     Proceedings Recorded                Donita M. Kemp
                        DATE
PLF. NO. DEF. NO.      OFFERED     MARKED       ADMITTED                DESCRIPTION OF EXHIBITS AND WITNESSES
   X                   2/23/2021                                 Task Force Officer, Max Wooten (witness)
                X      2/23/2021                                 Kenneth Steele (witness)




                                                                                                                Page 1 of 1

                    Case
                     Case1:21-mj-00061-JLW
                           1:21-mj-00061-JLWDocument
                                             Document128 Filed
                                                         Filed02/26/21
                                                               02/23/21 Page
                                                                        Page12
                                                                             1 of
                                                                               of125
                 IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :
                                         :
                 v.                      :     1:21MJ61-1
                                         :
LAURA STEELE                             :


                          NOTICE OF APPEARANCE

      NOW COMES the United States of America by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, gives

Notice of Appearance of Counsel in the above-captioned case and states to the

Court the following:

      Graham T. Green is entering as entering as counsel in the case United

States v. Laura Steele, 1:21MJ61. He is also to be served with any electronic or

manual filings in this case.




      Case
       Case1:21-mj-00061-JLW
             1:21-mj-00061-JLWDocument
                               Document129 Filed
                                           Filed02/26/21
                                                 02/26/21 Page
                                                          Page13
                                                               1 of
                                                                 of325
This the 26th day of February, 2021.

                              Respectfully submitted,

                              MATTHEW G.T. MARTIN
                              United States Attorney


                              /S/ GRAHAM T. GREEN
                              Assistant United States Attorney
                              NCSB #22082
                              United States Attorney's Office
                              Middle District of North Carolina
                              251 N. Main Street
                              Winston-Salem, NC 27101
                              Phone: 336/333-5351




                                2




Case
 Case1:21-mj-00061-JLW
       1:21-mj-00061-JLWDocument
                         Document129 Filed
                                     Filed02/26/21
                                           02/26/21 Page
                                                    Page14
                                                         2 of
                                                           of325
                           CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

      John D. Bryson, Esquire


                                      Respectfully submitted,

                                      /S/ GRAHAM T. GREEN
                                      Assistant United States Attorney
                                      NCSB #22082
                                      United States Attorney's Office
                                      Middle District of North Carolina
                                      251 N. Main Street
                                      Winston-Salem, NC 27101
                                      Phone: 336/333-5351




                                         3




       Case
        Case1:21-mj-00061-JLW
              1:21-mj-00061-JLWDocument
                                Document129 Filed
                                            Filed02/26/21
                                                  02/26/21 Page
                                                           Page15
                                                                3 of
                                                                  of325
                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
              v.                                   )    1:21MJ61-1
                                                   )
                                                   )
LAURA STEELE                                       )


                                          ORDER
       This case came before the Court on February 23, 2021, on a motion for detention by

the United States, pursuant to 18 U.S.C. § 3142(f). At the end of the hearing, the undersigned

United States Magistrate Judge took the matter under advisement. After further reviewing the

evidence presented, the undersigned concludes that Defendant Laura Steele (“Defendant”)

should be detained pending disposition of this case because clear and convincing evidence

established that no available release conditions would reasonably assure the safety of the

community. The Court now enters this written order memorializing that determination as

required by 18 U.S.C. § 3142(i)(1).

I. BACKGROUND

       On February 11, 2021, the United States District Court for the District of Columbia

issued a Criminal Complaint charging Defendant with aiding and abetting in violation of 18

U.S.C. § 2, conspiracy in violation of 18 U.S.C. § 371, destruction of government property in

violation of 18 U.S.C. § 1361, obstruction of an official proceeding in violation of 18. U.S.C.




        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page16
                                                                   1 of 9
                                                                        25
§ 1512(c)(2), and accessing a restricted building or grounds in violation of 18 U.S.C. §§

1752(a)(1) and (2) based on the sworn affidavit of a law enforcement officer.1

       At her initial appearance on February 17, 2021, the Court advised Defendant of her

rights, and with the advice of counsel, she submitted a Waiver of Rule 5 and 5.1 Hearings

waiving her right to an identity hearing and production of the warrant and a preliminary

hearing in the Middle District of North Carolina. (See Docket Entry 3.) However, Defendant

requested that a detention hearing be conducted in this district. The Court advised Defendant

of the scheduling of that proceeding for February 23, 2021. (See Docket Entry 4.)                On

February 19, 2021, a superseding indictment was issued charging Defendant with the same

offenses listed in the Criminal Complaint.2 The case thereafter came before the Court on

February 23, 2021, on a motion for detention by the United States.

       In advance of the detention hearing, a United States Probation Officer assigned to the

Pretrial Services Unit prepared a report regarding Defendant’s history, residence, family ties,

employment history, financial resources, and health. Both Parties had an opportunity to

review that report before the hearing. At the hearing, Defendant stipulated to the accuracy of

the report, except that she objected to the report insofar as it characterized her as a member

of the Oath Keepers, a militia organization, and provided a correction to her employment

status as described in the Employment History section.3




       1
          The case number in the District of Columbia associated with the Criminal Complaint is 1:21-
mj-225. The Criminal Complaint also lists others as co-defendants.
        2
          The case number in the District of Columbia associated with the superseding indictment is
1:21-cr-28-APM. The indictment also lists others as co-defendants.
       3    Defendant is currently on leave from her job but has not yet been terminated.
                                                 2



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page17
                                                                      2 of 9
                                                                           25
       At the hearing, Defendant was “afforded an opportunity to testify, to present witnesses,

to cross examine witnesses who appear[ed] at the hearing, and to present information by

proffer or otherwise.” 18 U.S.C. § 3142(f). The United States called (and, through her counsel,

Defendant cross-examined) FBI Task Force Officer Agent Max Wooten who investigated this

matter and reviewed reports related to the case. Defendant offered the testimony of her

husband, Kenneth Steele, and proffered Mr. Steele as a proposed third-party custodian.

II. DISCUSSION

       In considering the question of release or detention pending trial, the Court considers

the following statutorily-prescribed factors:

       (1) the nature and circumstances of the offense charged . . .;

       (2) the weight of the evidence against the [defendant];

       (3) the history and characteristics of the [defendant] . . .; and

       (4) the nature and seriousness of the danger to any person or the community that would

       be posed by the [defendant’s] release.

18 U.S.C. § 3142(g).

       Based on the record before it, the Court makes the following findings of fact and/or

conclusions of law. First, with respect to the nature of the offenses charged against Defendant,

the Court notes that the charges are serious. Secondly, the weight of the evidence against

Defendant is strong as to the charged offenses in that the Government presented the

testimony of Officer Wooten who testified about the events leading up to the indictment.

       By way of background, Officer Wooten testified that on January 6, 2021, a joint session

of the United States Congress convened to certify the electoral college votes from the 2020


                                                3



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page18
                                                                   3 of 9
                                                                        25
presidential election. Earlier that morning, a group of supporters of the former president

gathered for a rally several blocks from the United States Capitol building. As the day

progressed, the group moved toward the Capitol building. The group breached the Capitol

building at or around 2:00 pm, committing acts of violence against law enforcement officers

that ultimately resulted in the death of one law enforcement officer and one protester.

       Officer Wooten explained that the FBI determined that Defendant traveled with

Graydon Young, her brother and codefendant, to the Washington, D.C. area on January 5,

2021. Officer Wooten testified that on or about January 3, 2021, Defendant submitted an

application to the Florida chapter of the Oath Keepers via email requesting expedited approval

and identifying herself as a former police officer and current security guard. Office Wooten

described the Oath Keepers as a large but loosely organized militia-style organization that

primarily recruits former law enforcement members.

       Officer Wooten testified that Mr. Young flew to the Greensboro, North Carolina area

prior to January 6, 2021. He testified that Defendant and her brother drove to Washington,

D.C. together in a gray minivan belonging to their mother and stayed in a hotel with other co-

defendants. Officer Wooten stated that the FBI determined that Defendant and her brother

were present at the political rally on the morning and early afternoon of January 6, 2021 and

took photographs of themselves at the event.

       Officer Wooten further testified that the members of the group that Defendant

attended the rally with donned tactical gear associated with the Oath Keepers, including

camouflage helmets and military vests. The group that included Defendant and her co-

defendants moved from the rally to the Capitol building. At some point, Defendant and her


                                               4



       Case
        Case1:21-mj-00061-JLW
             1:21-mj-00061-JLW Document
                                Document12
                                         10 Filed
                                             Filed02/26/21
                                                   02/26/21 Page
                                                             Page19
                                                                  4 of 9
                                                                       25
co-defendants joined together in a “stack” formation. The “stack” made its way through a

large crowd and up the steps of the Capitol building. The group entered the building and

proceeded to the rotunda. Multiple photographs were taken of the group while inside the

rotunda.

        Through his investigation, Officer Wooten also received copies of text messages

relating to Defendant. At around 3:45 pm on January 6, 2021, Defendant’s husband, Kenneth

Steele, sent a message to a group including Defendant asking, “Are you safe? You didn’t storm

the Capitol, did you?” About an hour later, Defendant responded, “We are on the Metro

now.”

        According to Officer Wooten, Defendant and her brother returned to North Carolina

in the same gray minivan. Upon interviewing Defendant’s family members, investigating

officers learned that on January 7, 2021, Defendant and her brother described to the family

what had occurred on January 6, 2021 in Washington, D.C. Investigating officers also learned

from Defendant’s family members that in the days following the unrest at the Capitol,

Defendant deleted several of her Facebook posts expressing her political views. Officer

Wooten testified that Mr. Young stayed with Defendant’s family until January 8, 2021 and

then returned home to Florida in his mother’s minivan.

        On cross examination, Officer Wooten testified that he did not have any evidence

confirming that Defendant’s application to the Oath Keepers had ever been accepted or

approved. He acknowledged that neither Defendant nor Mr. Young were wearing Oath

Keeper paraphernalia in a photograph taken of them riding the Metro on January 6, 2021.

Officer Wooden stated that Defendant’s application to the Oath Keepers indicated that she


                                             5



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page20
                                                                   5 of 9
                                                                        25
had been recruited by her brother. He further stated that he was not aware of any evidence

suggesting that Defendant had assaulted or threatened to assault anyone on January 6, 2021.

He also noted that Defendant was not wearing a helmet when she ascended the steps of the

Capitol building, that he was not aware of Defendant having caused physical damage inside

the Capitol building, and that he had no information as to whether Defendant and her co-

defendants were armed that day.

       On reexamination, Officer Wooten testified that Defendant resides with her husband,

two sons, her sons’ significant others, and her mother. He stated that the FBI had interviewed

Defendant’s family members and that those family members had provided factual information

about Defendant, their conversations with her, and her activities related to the charges against

her. Officer Wooten also stated that Defendant’s husband is a retired police officer, and her

son is currently employed as a police officer.

       Defendant then offered the testimony of her husband and proposed third-party

custodian Kenneth Steele. Mr. Steele resides in Thomasville, North Carolina and has been

married to Defendant for twenty-seven years. The couple has two children together. Mr.

Steele is now retired but formerly served as the assistant chief of the High Point Police

Department and was employed by that police department for thirty years.

       On cross examination Mr. Steele stated that he became aware of Defendant’s interest

in the Oath Keepers approximately two days before she departed for Washington, D.C. Mr.

Steele has known Mr. Young since he and Defendant got married and knew that Mr. Young

was a member of the Oath Keepers. Mr. Steele was aware of the siblings’ plan to go to

Washington, D.C. for a political rally, but did not know where they were going to be staying.


                                                 6



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page21
                                                                   6 of 9
                                                                        25
He indicated that he does not regularly speak with Mr. Young and that Mr. Young is “not his

favorite person.”

       Mr. Steele stated that he heard about the events occurring at the Capitol on January 6,

2021 on his car radio. He stated that he sent Defendant a text message to confirm that she

was safe and inquiring whether she had been involved in storming the Capitol. 4 Mr. Steele

stated that on January 7, 2021, Defendant related to the family that she had been outside the

Capitol building on January 6, 2021 and that she had entered the rotunda of the building before

coming home. He stated that Mr. Young returned to Florida in his mother’s minivan. When

asked by the Government, Mr. Steele affirmed that he was aware that Defendant had deleted

Facebook content associated with these events or her beliefs about them the week after she

returned from Washington, D.C.

       As for the history and characteristics of Defendant, the Court notes that Defendant

does not have a criminal record and has been steadily employed. However, after review of

the information presented and based upon the nature of the pending charges, the Court

concludes that the record establishes by clear and convincing evidence that no combination

of available release conditions would reasonably assure the safety of the community. While

the Court notes that Defendant poses a minimal risk of flight, the nature of the alleged crime

poses a serious and significant threat to the community and the nation at large. Defendant is

alleged to have conspired with a group of individuals to disrupt the operations of the United

States Government. According to the indictment, the breach of the Capitol on January 6,


       4
          Mr. Steele initially stated that he had sent the text message only to Defendant, but upon
viewing a screenshot of the conversation, Mr. Steele acknowledged that the message had been sent to
a group, though he had not been aware of this at the time.
                                                7



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page22
                                                                      7 of 9
                                                                           25
2021 necessitated the evacuation of members of the House and Senate from their respective

chambers. Congress was not able to reconvene to complete the electoral college vote until

8:00 pm that evening. This disruption resulted in the assault of more than one hundred law

enforcement officers defending the Capitol, millions of dollars of damage to the Capitol

building, and ultimately, the death of multiple individuals. While the evidence at the hearing

suggests that Defendant engaged in less physical violence than others participating in the

events of that day, Defendant’s breach of the Capitol building on January 6, 2021 is a far cry

from the actions of one who is exercising her First Amendment right to peacefully assemble.

       Notwithstanding defense counsel’s arguments that Defendant is not an approved

member of the Oath Keepers, her application to the group indicates an intent to join the

organization. Moreover, the Court is not persuaded by defense counsel’s argument that the

seriousness of Defendant’s conduct is mitigated by the fact that the sitting president called his

supporters to the Capitol, thereby encouraging the actions of Defendant and her co-

defendants.

       Furthermore, the proposed third-party custodian is not suitable under the

circumstances.    Mr. Steele, and the other members of Defendant’s household, possess

significant information regarding the events leading up to and following Defendant’s alleged

criminal conduct and are therefore potential witnesses in this matter. See, e.g., United States v.

Christian, No. 5:12-CR-353-FL-4, 2012 WL 6054004, at *1 (E.D.N.C. Dec. 5, 2012) (finding

the defendant’s mother an unsuitable third-party custodian because of her status as a potential

witness in the case). Defendant’s release plan, to include the proposed third-party custodian,

does not alleviate the risk of danger to the community posed by the seriousness of her alleged


                                                8



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page23
                                                                   8 of 9
                                                                        25
crimes. Ultimately, Defendant has not rebutted the presumption of detention in this case, a

presumption established by the nature of the charges pending against her. See 18 U.S.C. §

3142(e)(3).5 The government’s motion for detention will therefore be granted and Defendant

will be detained pending further proceedings in this matter.

III. CONCLUSION

       IT IS THEREFORE ORDERED that the motion for detention by the United

States is GRANTED and Defendant shall be detained pending disposition of the instant

charges under 18 U.S.C. § 3142(e)(1). Defendant is committed to the custody of the Attorney

General of the United States or his designated representative for confinement in a corrections

facility separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal. Defendant shall be afforded a reasonable opportunity for

private consultation with defense counsel. On order of a United States court or on request of

an attorney for the Government, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding. The undersigned will issue an order requiring the United States marshal

to transport Defendant to the District of Columbia.



                                              ______________________________
                                                        Joe L. Webster
                                                United States Magistrate Judge

February 26, 2021
Durham, North Carolina



       5
           18 U.S.C. §§ 1361, 2 (Destruction of Government Property and Aiding and Abetting)
                                                 9



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page24
                                                                      9 of 9
                                                                           25
Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  11 Filed
                                      Filed02/26/21
                                            02/26/21 Page
                                                      Page25
                                                           1 of 1
                                                                25
